Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Advisory Action – Continuation
In the original non-final rejection filed May 4, 2021, the claim was rejected under 35 U.S.C. 112(a) and (b).

On August 4, 2021, a response to the non-final action was received including applicant amendments to the drawings in response to the rejection under 35 U.S.C. 112(a) and (b).

A quayle action was issued on August 24, 2021. This action noted the objection to the drawings and specification. 

On October 25, 2021, a response to the quayle action was received including applicant amendments to the drawings and specification in response.

On December 13, 2021, a final rejection under 35 U.S.C. 112(a) and (b) was issued from the first non-final action, as the amended drawings still contained unclear disclosure.

On March 14, 2022, a response after final rejection was received. The Applicant submitted replacement drawings, and amended the specification to include a broken line statement. The examiner has acknowledged the applicant’s amendments, but they do address the outstanding issues to overcome the 35 U.S.C. 112(a) and (b) rejection of the claim.

Specifically:
In amended 1.3 and 2.3, there are features whose depth and three-dimensional appearance cannot be completely understood, and are therefore non-enabled. It is therefore suggested that the areas/elements highlighted below, and any others that may not be evident from the 


    PNG
    media_image1.png
    787
    544
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    782
    523
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA N WOOD whose telephone number is (571)272-6457. The examiner can normally be reached Monday - Friday, 8:30 - 5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane can be reached on (571) 272-7609. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMANTHA WOOD/Primary Examiner, Art Unit 2915